DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 4, 2022 was filed after the mailing date of the Notice of Allowance on November 12, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims page submitted September 28, 2021 is to be amended as follows:	a) In claim 15 lines 2-3, please change “instruct a computing system to perform the method comprising: to –instruct a computing system to perform a method comprising--.

Allowable Subject Matter
5.	Applicant had canceled claim 7. Applicant had added claims 16 to 18.
6.	Claims 1-6 and 8-18 are allowed.
7.	Claims 1-6 and 8-18 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Jiang (Jiang, Y., Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks, February 2017) fails to anticipate or render obvious a method comprising: receiving seismic image data for a seismic image and depth information of a plurality of pixels in the seismic image, wherein the depth information is with respect to a reference location on the Earth; and processing, through a trained convolution neural network, the received seismic image data with the depth information to generate stratigraphic information, wherein the trained convolution neural network comprises channels, wherein the channels comprise a depth channel with the depth information, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 14 is allowed because the closest prior art, (Jiang, Y., Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks, February 2017) fails to anticipate or render obvious a system comprising: processor-executable instructions stored in the memory to instruct the system to: receive seismic image data for a seismic image and depth information of a plurality of pixels in the seismic image, wherein the depth information is with respect to a reference location on the Earth; and process, through a trained convolution neural network, the received seismic image data with the depth information to generate stratigraphic information, wherein the trained convolution neural network comprises channels, wherein the channels comprise a depth channel with the depth 
Claim 15 is allowed because the closest prior art, (Jiang, Y., Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks, February 2017) fails to anticipate or render obvious one or more computer-readable storage media comprising computer-executable instructions executable to instruct a computing system to perform a method comprising: receiving seismic image data for a seismic image and depth information of a plurality of pixels in the seismic image, wherein the depth information is with respect to a reference location on the Earth; and processing, through a trained convolution neural network, the received seismic image data with the depth information to generate stratigraphic information, wherein the trained convolution neural network comprises channels, wherein the channels comprise a depth channel with the depth information, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/7/2022